Citation Nr: 0807410	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  07-16 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel








REMAND

The RO has indicated that the veteran had active military 
service from January 1973 to September 1974.  The appellant 
is the veteran's son.  

This matter comes to the Board of Veterans' Appeals (Board) 
following a November 2006 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  In that determination, the RO denied a request for 
an extension of a delimiting date of October 19, 2006, for 
educational assistance benefits under Chapter 35.  (The RO 
has awarded educational assistance benefits to December 16, 
2006, the end of the appellant's school term.  See 38 C.F.R. 
§ 21.3041(e)(2) (2007).).  

In October 2007, following the July 2007 certification of his 
appeal, the appellant submitted a request for a hearing 
directly to the Board.  In January 2008, the Board's Director 
of Management and Administration contacted the appellant by 
letter and asked him to clarify the type of hearing he was 
requesting.  In January 2008, the Board received 
correspondence from the appellant in which he indicated that 
he wished a travel board hearing before a member of the 
Board.  

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, and in accordance with 
his request, the appellant must be provided an opportunity to 
present testimony during a Board hearing at the RO.  (The 
appellant is advised that if he desires to withdraw the 
hearing request prior to the hearing, he may do so in 
writing.  See 38 C.F.R. § 20.704(e).)  

Given the foregoing, this case must be REMANDED for the 
following action:

The RO should schedule the appellant for 
a hearing before a member of the Board 
sitting at the RO.  The RO should notify 
the appellant of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing, 
the file should be returned to the Board.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

